On June 4,1997, it was the sentence and judgment of the court as follows: 1. That the defendant, Michelle Bernice Jensen, is guilty of the crime of Attempted Aggravated Assault, a Felony, Section 45-4-103 M.C.A.; 2. That the defendant shall be imprisoned *102in the Montana State Women’s Correctional Facility at Billings, MT, for a period of ten (10) years, with eight (8) years suspended subject to conditions which are stated in the June 4,1997judgment. The Court hereby directs that the Department make available to the defendant all appropriate psychological counseling and anger management counseling that is available at the prison. The defendant shall receive credit for nine days for jail time served prior to sentencing. It is further ordered that as restitution is collected, the Clerk of Court shall distribute said restitution as follows: $2,742.26 to Angie Breneman, P.O. Box 635, Florence, MT 59833. $1,171.47 to Crime Victims Compensation Program, P.O. Box 201408, Helena, MT 59620-1408 (for reimbursement of awards made to the victim for medical and/or counseling expenses incurred relating to this offense).
DATED this 29th day of September, 1997.
On September 12,1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney David Stenerson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended from ten (10) years with eight (8) suspended to the Montana State Women’s Correctional Facility to six (6) years deferred. All conditions as stated in the June 4,1997 judgment shall remain the same.
The reasons for the amendment are as follows: The impaired mental capacity exception was clearly applicable under the evidence and should have been considered and addressed on the merits. The defendant has five dependents and no priors of any sort, is clearly remorseful, no weapons were used and she has not been given a chance to pay restitution.
Done in open Court this 12th day of September, 1997.
Acting Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Alternate Member, Hon. G. Todd Baugh
The Sentence Review Board wishes to thank attorney David Stenerson for representing Michelle Jensen in this matter.